Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), effective as of May 13,
2014 is made and entered into by and between BROWN & BROWN, INC., a Florida
corporation (“Company”), and [ ], a resident of the State of [ ] (“Executive”).
Entities owned by the Company, in whole or in part, or affiliated with Company
are part of the “Company” whenever that term is used in this Agreement.

Background

Executive is an executive officer of the Company. Executive holds a position of
high trust, is a “Senior Leader” and is a member of the Company’s “Senior
Leadership.” The Company is one of the largest insurance intermediaries in the
United States of America and in the world. The stock of the Company is publicly
held and traded on the New York Stock Exchange (NYSE:BRO).

The Company is engaged in the Insurance Business (as defined below) and has a
compelling interest in protecting its Confidential Information and/or Trade
Secrets (as such terms are defined below), retaining its employees, and
maintaining its current and future customer relationships and business goodwill.
Executive has been and will be provided extensive and intimate knowledge of the
Company’s strategic goals, including customized plans and processes developed by
the Company, whether through the Executive’s efforts or otherwise, which are not
known to others in the industry and which give the Company competitive
advantage. In addition, Executive has responsibility for the performance and
results of various business units, divisions, and profit centers of the Company,
and for developing and/or executing strategic plans for the Company.

Executive’s entry into this Agreement with the Company is a condition to
Executive’s employment with the Company, whether such employment is new or
continuing.

1. Definitions. The following terms, when capitalized, are defined terms with
the following meanings:

(a) “Insurance Business” means the Company’s insurance intermediary business of
selling and servicing insurance, risk transfer alternatives, and related
services including, but not limited to, quoting, proposing, soliciting, selling,
placing, providing, servicing and/or renewing insurance, reinsurance, and surety
products, as well as loss control, claims administration, risk management,
program administration, Medicare secondary payer compliance, Social Security
disability and Medicare benefits advocacy services (as such products and
services may be developed, added by acquisition or modified from time to time).
Relationships of the Company with insurance carriers, intermediaries, vendors,
parties to whom Company provides risk management, administrative, or any other
service offered by Company, form a part of the Company’s Insurance Business.

(b) “M&A Prospect” means any business entity with which the Company has directly
or indirectly, entertained discussions or requested and received information
relating to an actual or potential Transaction as defined below within the two
(2)-year period immediately preceding Separation (as defined below).

(c) “Transaction” means an agreement to acquire an M&A Prospect by (1) asset
acquisition, (2) stock acquisition, (3) merger, or (4) any other form of
business combination by which an M&A Prospect becomes a part of the Company.

 

Page 1 of 10



--------------------------------------------------------------------------------

(d) “M&A Process” means engagement in one or more of the following processes
involving an M&A Prospect: (i) the identification of M&A Prospects; (ii) the
negotiation and entry into a non-disclosure, confidentiality, or similar
agreement with an M&A Prospect or its representative; (iii) the pursuit,
receipt, analysis and evaluation of financial, legal, operational, and other
information provided by or on behalf of an M&A Prospect to determine whether the
Company should pursue a Transaction; (iv) the negotiation of terms of a
Transaction; (v) the consummation or termination of a potential Transaction and,
if consummated; (vi) the integration of the M&A Prospect into the Company and
monitoring of the performance of a completed Transaction.

(e) “Separation” means the cessation of Executive’s employment with the Company
under any circumstances.

(f) “Separation Date” means the effective date of any Separation. A change in
title or duties in which Executive remains employed by the Company shall not
constitute a Separation.

(g) “Information” means any and all non-public information, and data of the
Company that relates to the Insurance Business, regardless whether kept in a
document, electronic storage medium, and includes, but is not limited to all
compilations, programs, devices, strategies, and methods. Information that is
provided to Company by third parties is not deemed public even though the third
party may provide limited access to the Information to others in the course of
the third party’s business or financial dealings. Information is public only if
it is widely and easily available to anyone, whether within or outside of the
Insurance Business, and is not a unique compilation of public information
prepared by Company for use in the Insurance Business.

(h) “Confidential Information” means the Information described in Section 5 of
this Agreement, below.

(i) “Trade Secret” means the same as defined by the Florida Uniform Trade
Secrets Act, or equivalent statute, as amended from time to time, and generally
means any information that is not generally known, has independent economic
value by reason of not being widely known, and as to which the Company takes
reasonable precautions to protect its secrecy.

(j) “Client Account” means any person or entity which has compensated Company
for services during the Restricted Period. Client Account does not include
insurance carriers, wholesale brokers, syndicates or other entities which pay
Company, or share with Company, fees or commissions related to the Insurance
Business.

(k) “Restricted Period” means the period(s) during which Executive is employed
by the Company and the two-year period following Separation. If Executive is
reemployed by Company during the two-year period following Separation, the prior
Separation shall be deemed of no effect and Executive’s employment shall be
deemed continuous until a subsequent Separation for purposes of post-employment
covenants.

2. Employment Terms and Job Duties.

(a) In consideration of Executive’s entry into this Agreement, the Company
agrees to (i) continue to employ Executive upon the terms and conditions set
forth in this Agreement, subject to the terms of Section 4(a) of this Agreement.
Executive shall have the title of [                    ], and or such other
title(s) as may be assigned by the Company from time to time. Executive’s
title(s) and duties may change from time to time pursuant to management and
corporate governance decisions. Executive shall abide by the policies,
procedures and guidelines of the Company, as the same may be modified, amended
or replaced from time to time.

 

Page 2 of 10



--------------------------------------------------------------------------------

(b) Executive shall devote full time and effort to promoting the Company’s
business. During Executive’s employment by Company, Executive shall not,
directly or indirectly, engage in the Insurance Business except for the account
of the Company or as directed by the Company. Executive shall not, prior to
Separation, engage in the planning or organizing of any business activity that
is competitive with the Company’s Insurance Business, or which would conflict
with the interests of the Company; provided, however, that Executive shall be
permitted to serve as a member of the Board of Directors for companies or
entities that are not in conflict or competitive with Company’s Insurance
Business in accordance with policies of the Company related to such service as
such policies may exist from time to time. Ownership of less than one percent
(1%) of the outstanding stock of any publicly traded corporation is not a
violation of this clause.

(c) Executive shall have broad discretion to direct those aspects of the
business and affairs of the Company for which Executive is responsible, subject
to Company’s corporate policies, industry regulations, and subject to applicable
law.

(d) Executive’s duties may include, without limitation, the duties to: Hire and
discharge from employment profit center leaders, regional operations leaders (in
consultation with and subject to the approval of the Company’s Chief Financial
Officer), and certain other employees of Company in accordance with Company’s
procedures; negotiate and approve sales and purchases of Insurance Business
accounts and books of business; refer and recommend business enterprises as M&A
Prospects; pursue new and existing insured customers and business relationships
with insurance or reinsurance carriers, other insurance or reinsurance markets,
intermediaries, brokers and agents, and other third parties; develop, plan,
implement and execute strategies to improve operational results; implement
policies and procedures necessary for the operation of business units reporting
to Executive, provided that they are not materially inconsistent with those of
Company; and make determinations concerning compensation to be paid to persons
working for business units reporting to Executive.

(e) The Parties acknowledge and agree that the successful execution of the M&A
Process is an integral part of the Company’s short-term and long-term business
strategy and success. Executive’s participation in the M&A Process reflects that
Company reposes a high level of confidence and trust in Executive.

(f) The Company shall indemnify, defend and hold Executive harmless from and
against any claims or causes of action against Executive arising out of
Executive’s activities conducted in the course and scope of Executive’s
employment with the Company, except for Executive’s activities that are
adjudicated to constitute a crime, fraud or reflect reckless disregard of the
interests of the Company, its employees, or those with whom the Company deals
within the Insurance Business. Prior to adjudication of any claim of crime,
fraud or reckless misconduct, the Company shall use its sound discretion, based
upon information available, in determining whether to defend the acts of
Executive. This indemnification agreement shall not apply to any claim by
Company in which the Company’s interests are adverse to those of Executive.
Executive shall also be afforded coverage under the Company’s directors and
officers (D&O) policies according to their terms as they exist from time to
time. When Executive serves as an officer or director of a non-competitive
outside entity as described in Section 2(b) of this agreement, or of an entity
for whom Executive has been approved to serve as a board member, and Executive
is not covered in whole or in part by D&O insurance by that entity, Company will
indemnify Executive against any claims arising in the course of that service,
subject to the exceptions stated in the first sentence of this Section 2(f).

 

Page 3 of 10



--------------------------------------------------------------------------------

3. Compensation and Benefits.

(a) Executive’s compensation shall be as agreed between the Company and
Executive from time to time, subject to withholding for state and federal income
tax, FICA, FUTA, SUTA, and other required statutory deductions.

(b) So long as Executive remains employed as a Senior Leader in the Company,
Executive shall be eligible for a performance-based bonus each year, as
determined in accordance with the compensation policies of the Company as they
exist from time to time, and as modified in the sole and unfettered discretion
of the Compensation Committee of the Company’s Board of Directors and/or the
Company’s President and/or Chief Executive Officer.

(c) So long as Executive remains employed as a Senior Leader in the Company,
Executive shall be eligible to participate in the equity incentive plans,
including, without limitation, a performance-triggered stock grant (“PTSG”)
under the Company’s 2010 Stock Incentive Plan (“SIP”) and other SIP grants, as
determined and approved in accordance with the compensation policies of the
Company as they exist from time to time and as modified in the sole and
unfettered discretion of the Compensation Committee of the Company’s Board of
Directors and/or the Company’s President and/or Chief Executive Officer.

(d) Executive shall also be entitled to reimbursement of reasonable business
expenses as approved by the Company’s Controller, or his/her designee.

4. Term of Agreement.

(a) Executive shall serve as an at-will employee of the Company, meaning that
this Agreement may be terminated by Company or Executive at any time with or
without cause or advance notice.

(b) Separation shall not release either Executive or the Company from
obligations of Section 5 of this Agreement until the end of the Restricted
Period. Upon notice of Separation, the Company shall have the right to suspend
Executive from some or all duties. The Company has the further right to impound
all property on Company premises which Company reasonably believes may
constitute or contain Confidential Information or Trade Secrets, including such
property owned by Executive, for a reasonable time following Separation, and to
remove and retain from such property any Confidential Information or Trade
Secrets contained therein. Should this procedure be used, Company will exercise
due care to avoid invasion of Executive’s privacy. Executive hereby accepts and
consents to these procedures. Executive acknowledges that Executive has no right
or expectation of privacy with respect to property kept on Company premises
which contains or may contain Confidential Information or Trade Secrets,
including any Information maintained on computer systems of the Company utilized
by Executive during employment by the Company.

 

Page 4 of 10



--------------------------------------------------------------------------------

5. Confidential Information and Trade Secrets; Post-Separation Restrictive
Covenants; Related Matters.

(a) The following Information is Confidential Information and/or Trade Secrets
of the Company:

(i) Financial Information of any kind relating to the Company’s Insurance
Business including, but not limited to the financial relationships of the
Company with carriers, brokers and intermediaries. The Financial Information
includes, but is not limited to, commission structures, incentive arrangements
and discounts;

(ii) Material Information from or about an issuer of securities including,
specifically, Brown & Brown, Inc. that could reasonably be expected to influence
Executive or any other Person to purchase or sell securities of such issuer;

(iii) Sales training and producer training materials and programs produced or
developed by Brown & Brown University or otherwise customized and maintained as
formal training programs for producers and sales personnel of Company;

(iv) Strategic planning, marketing and sales Information, whether general or
client-specific;

(v) Information regarding the Company’s contractual, strategic and
course-of-dealing relationships and communications with other entities in the
Insurance Business and regulatory agencies;

(vi) All Information relating to Client Accounts;

(vii) Personnel Information including compensation structures and policies;

(viii) Information concerning or containing Trade Secrets;

(ix) Information concerning communications with, and advice of, corporate or
retained attorneys;

(x) Information regarding current or past M&A Prospects and Transactions,
whether or not the information is subject to a nondisclosure or confidentiality
agreement;

(xi) Any Information which, if known by a competitor of Company, could
reasonably be expected to put the Company at a competitive disadvantage;

(xii) Information includes that which may be possessed by an agent or
independent contractor of the Company for purposes of providing services to the
Company, regardless whether such agent or independent contractor has executed a
confidentiality agreement; and

(xiii) Confidential Information does not include any information that is
publicly available (except for such public disclosures made in violation of this
Agreement) or any information generally known within the insurance industry.
However, Confidential Information includes the compilation of otherwise public
information by the Company for a specific business purpose, where such
compilation has independent economic value.

 

Page 5 of 10



--------------------------------------------------------------------------------

(b) Executive accepts and acknowledges the following statement with respect to
Confidential Information and Trade Secrets as accurate:

(i) The Company is engaged in the highly competitive Insurance Business, and has
expended and will expend significant sums of money and has invested and will
invest, a substantial amount of time to develop and use, and maintain the
secrecy of, the Confidential Information and/or Trade Secrets. The Company has
thus obtained, and will obtain, a valuable economic asset which has enabled, and
will enable, it to develop an extensive reputation and to establish long-term
business relationships with its Client Accounts and other entities in the
Insurance Business. Executive has and will have access to substantial portions
of the Confidential Information and Trade Secrets owned by the Company. If such
Confidential Information and/or Trade Secrets were disclosed to or used for the
benefit of anyone other than the Company, the Company would suffer irreparable
harm, loss and damage.

(ii) Accordingly, Executive acknowledges and agrees that:

(A) The Confidential Information and Trade Secrets described herein are, and at
all times hereafter shall remain, the sole and exclusive property of the
Company;

(B) Executive shall not make an unauthorized disclosure of Confidential
Information or Trade Secrets, and shall use utmost diligence to guard and
protect the Confidential Information and Trade Secrets from any unauthorized
disclosure;

(C) Following Separation, Executive shall deliver to the Company, all
Information and property obtained or possessed by Executive while employed by
Company in the Insurance Business, whether or not such property constitutes
Confidential Information or Trade Secrets, including keys, security cards,
passes, credit cards, marketing literature, and any electronic data stored on a
computer. Executive shall not destroy or delete any material, including but not
limited to any electronic data stored on a computer, before returning such
material or property to the Company or its Affiliates.

(D) Executive understands that it is the Company’s intention to maintain the
confidentiality of its Confidential Information and Trade Secrets. Executive
acknowledges that it is not practical, and shall not be necessary, to mark such
information as “confidential,” nor to transfer it within the Company by
confidential envelope or communication, in order to preserve the confidential
nature of the information. To the contrary, Executive understands and agrees
that all such information shall be deemed Confidential Information and/or Trade
Secrets and Executive shall treat all such information as such.

(c) Non-Solicitation Covenant. During Executive’s employment with the Company
and the Restricted Period, Executive shall not solicit, in any capacity
whatsoever, other than as an employee of the Company during Executive’s
employment with the Company, any Insurance Business from any Client Account.
Executive acknowledges that informing Client Accounts that Executive is or may
be leaving Company prior to Separation shall be deemed prohibited solicitation
under this Agreement. Both Executive and Company agree to issue a joint
statement regarding any Separation agreed to by both parties in advance. Should
the parties fail to agree on the text of a proposed statement, each will
designate a neutral representative to draft the terms to attempt to resolve the
same.

(d) Non-Interference Covenants.

(i) During the Restricted Period, Executive agrees not to intentionally
interfere with the business relationship between the Company and any Client
Account, M&A Prospect, or any entity with which Company has maintained a
business relationship in furtherance of its operations in the Insurance
Business.

 

Page 6 of 10



--------------------------------------------------------------------------------

(ii) No Raiding Covenant. During the Restricted Period, Executive will not
solicit for employment any employee or independent contractor of the Company,
and further agrees that the Executive will not seek to induce any such person to
terminate employment or engagement with the Company for any reason, including to
work for Executive or any competitor of the Company. This clause is not intended
to prohibit any other employee of Company, from soliciting or accepting
employment with an entity with which Executive is also employed, so long as
Executive does not induce termination of employment with Company, nor
participate in the solicitation of the other employee of Company for employment
by Executive’s subsequent employer.

(e) Related Matters.

(i) Executive has had an opportunity to obtain legal advice before entering into
this Agreement.

(ii) Executive agrees that if the Company discovers a good faith and reasonable
objective belief that a violation of this Section 5 has occurred or is imminent,
the Company shall have the right to communicate the terms of this Section 5 to
any prospective or current employer of Executive

(iii) In the event of a breach or threatened breach of the provisions of this
Section 5, the Company shall be entitled to injunctive relief as well as any
other applicable remedies at law or in equity. Executive understands and agrees
that without such protection, the Company’s business would be irreparably
harmed.

(iv) The provisions of this Section 5 shall be independent of any other
provision of this agreement. The existence of any claim or cause of action by
Executive against the Company arising out of the employment relationship,
whether predicated on this Agreement or on other grounds, shall not constitute a
defense to enforcement of this Section 5 by the Company.

It is the intention of the parties that the terms of this Agreement be
enforceable to the maximum extent permitted by law. To that end, the parties
agree that if a court should declare any of the covenants in this Section 5
unenforceable, the court shall be authorized to modify or “blue pencil” the
covenants to the extent necessary to cure any legal impediment to enforcement.

(v) This Agreement does not relieve the Executive of other legal
responsibilities and liabilities that Executive has to the Company under
applicable state and federal statutes and common law. To the contrary, Executive
acknowledges that this Agreement creates additional rights and responsibilities
for protecting the Company’s interests.

6. Waivers, Modifications and Amendments. No waiver or modification or amendment
of this Agreement or of any covenant, condition, or limitation herein shall be
valid unless in writing and duly executed by the party to be charged therewith.

 

Page 7 of 10



--------------------------------------------------------------------------------

7. Notices. Notices shall be addressed as indicated below, or to such other
addressee or to such other address as may be designated by either Party:

 

If to the Company:   

Brown & Brown, Inc.

220 S. Ridgewood Avenue

Daytona Beach, FL 32114

Attention: Robert W. Lloyd, General Counsel

Facsimile No.: (386) 239-7293

E-mail: rlloyd@bbins.com

If to Executive:    To the most current residence address on file with the
Company.

8. Assignment and Enforcement. Executive agrees that Company may freely assign
this Agreement or any of its rights or privileges hereunder in connection with
any sale or transfer of some or all of Company’s assets or subsidiary
corporations, Company’s sale of a controlling interest in the Company’s stock,
or the merger or other business combination by Company with or into any business
entity. Executive further agrees to be bound by the provisions of this Agreement
for benefit of the Company to whose employ Executive may be transferred, without
the necessity that this Agreement or another employment agreement be re-executed
at the time of such transfer. No assignment, consent by Executive, or notice to
Executive shall be required to render this Agreement enforceable by any
assignee, transferee, or successor. The Company’s assignees, transferees, or
successors are expressly authorized to enforce the Company’s rights and
privileges hereunder, including the restrictive covenants set forth in
Section 5. Executive’s services hereunder are personal in nature, and Executive
may not assign or delegate Executive’s rights or obligations hereunder in whole
or in part without the Company’s prior written consent. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties’ respective successors and permitted assigns. Other than as contemplated
in this Section 8, no term or provision of this Agreement is intended to be, or
shall be, for the benefit of any person or entity not a party hereto, and no
such other person or entity shall have any right or cause of action hereunder.

9. Change in Control. Notwithstanding the foregoing terms of Section 8, should
there be a change in control of Company, and the resulting entity employs
executives whose duties are similar in character, classification or
responsibilities to Executive’s, this Agreement shall be deemed modified to
provide Executive with all terms and benefits necessary to provide Executive
with equivalent terms and benefits to those of the similar executives. For
purposes of this clause, a “change of control” means that the holders of more
than 50% of the voting stock of Company before the transaction closes hold less
than 50% of the voting stock of Company after the transaction closes.

10. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
conflicts of laws principles.

11. Jurisdiction and Venue. This Agreement is entered into between Executive and
Company in Volusia County, Florida, and becomes binding on the parties in
Volusia County, Florida. Should Executive execute this Agreement at any location
other than Volusia County, Florida, Executive hereby acknowledges that such was
for the sole convenience of Executive, and Executive hereby waives any claim
that the situs of this Agreement is any place other than Volusia County,
Florida. Any litigation or other proceeding (“Proceeding”) arising out of, under
or relating to this Agreement shall be initiated in either: (a) the courts of
the State of Florida, County of Volusia; or (b) if federal jurisdiction is
established, in the United States District Court for the Middle District of
Florida. Each of the parties irrevocably submits to the exclusive jurisdiction
of each such court in any such Proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the Proceeding shall be heard and

 

Page 8 of 10



--------------------------------------------------------------------------------

determined only in any such court and agrees not to bring any such Proceeding in
any other court. The parties agree that either or both of them may file a copy
of this Section 11 with any court as written evidence of the knowing, voluntary
and bargained agreement between the Parties irrevocably to waive any objections
to venue or to convenience of forum. Each party agrees that the chosen exclusive
forums are reasonable and shall not be so inconvenient that the party will be
deprived of the party’s day in court. Process in any Proceeding referred to in
the first sentence of this Section 10 may be served on any party anywhere in the
world.

12. WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY LITIGATION RELATED TO OR ARISING OUT OF, UNDER OR IN CONJUNCTION WITH THIS
AGREEMENT, EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, AND/OR THE SEPARATION OF
EXECUTIVE FROM EMPLOYMENT WITH THE COMPANY. THE PARTIES UNDERSTAND AND AGREE
THAT, BY SIGNING THIS AGREEMENT, ANY LAWSUIT RELATING TO EXECUTIVE’S EMPLOYMENT,
OR ANY SEPARATION, WILL BE HEARD BY A JUDGE, RATHER THAN A JURY.

13. Miscellaneous.

(a) Waiver. The waiver by Executive, on the one hand, or the Company, on the
other hand, of a breach of any provision of the Agreement shall not operate or
be construed as a waiver of any subsequent breach by the other party.

(b) Entire Agreement. This Agreement constitutes the entire agreement, and
supersedes all prior employment agreements or other agreements and
understandings, both written and oral, among the parties hereto, with respect to
the subject matter hereof. Any prior agreement between the parties with respect
to the subject matter hereof shall be of no further force and effect, and to the
extent of any such prior agreements, this Agreement shall be deemed a novation,
good and sufficient consideration for which is acknowledged by both parties.

(c) No Strict Construction; Descriptive Headings; Interpretation. The language
used in this Agreement shall be deemed to be the language chosen by the patties
to express their mutual intent, and no rule of strict construction shall be
applied against any party. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a term of this Agreement.
The use of the word “including” in this Agreement shall be by way of example
rather than by limitation. Any reference to the “discretion” of a party shall
mean the sole judgment of the party.

(d) Executive’s Cooperation. During Executive’s employment with the Company and
following any Separation, Executive shall reasonably cooperate with the Company
in any internal, legal or regulatory proceeding which relates to Executive’s
employment by Company. Company shall reimburse reasonable expenses incurred by
Executive in providing such services as agreed in advance, which shall not
exceed the actual cost or loss of income sustained by Executive plus any
reasonable travel and lodging costs actually incurred, upon submission of
receipts;

(e) Counterparts. This Agreement may be executed in counterparts, all of which
together shall comprise one and the same instrument.

 

Page 9 of 10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Executive Employment
Agreement effective as of the date first written above.

 

EXECUTIVE     BROWN & BROWN, INC.       By:           Name:   Print Name:      
  Title:  

 

Page 10 of 10